DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant's election with traverse of Group I, species (a1) and (b1), claims 21-39, in the reply filed on 10/18/21 is acknowledged.  The traversal is on the ground(s) that “a search of the claims of Group I would reveal references relevant to the claims of Group II”
Upon reconsideration, the invention restriction between Group I and Group II is being withdrawn.  However, the species restriction requirement between (a1) & (a2) and (b1) & (b2) is being maintained.  The species comprise distinct methods of forming the core assembly (a1) & (a2) and distinct package assembly structures (b1) & (b2).  A search burden exists because different classes/subclasses or different search strategies or search queries have to be employed to uncover references for the distinct methods of forming the core assembly and distinct package assembly structures
The requirement is still deemed proper and is therefore made FINAL.
In view of the above noted partial withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Claims 21-40 are pending and subject to examination at this time.

Relevant Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Alur et al., US Patent No. 10,424,530 (e.g. See col 4, ln 17–24, disclosing “In some embodiments, the substrate 112 can be an epoxy-based laminate substrate having a core and/or build-up layers such as, for example, an Ajinomoto Build-up Film (ABF) substrate having a dielectric film material that is an epoxy based resin with a balance material (e.g. epoxy or silica)…”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-25, 27 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Shen et al., "A Clamped Through Silicon Via (TSV) Interconnection for Stacked Chip Bonding Using Metal Cap on Pad and Metal Column Forming in Via", IEEE, Electronic Components and Technology Conference (2008):  pages 544-549. (from the IDS) in view of Arora et al., US Publication No. 2014/0353019 A1.



    PNG
    media_image1.png
    597
    805
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    378
    783
    media_image2.png
    Greyscale



Shen teaches:
21.  A method of forming a semiconductor device assembly, comprising (see figs. 3, 5, 13 and 15-16): 
	(see fig. 3, step 1) forming at least one via (e.g. “Via first”) in a core substrate (e.g. “Wafer”, also see “Si chip” at page 546), the core substrate having a thickness less than about 1000 µm (e.g. 50 µm in fig. 5; 140 µm in fig. 16);
	 (see fig. 3, step 2) disposing a dielectric material (“Insulation”) over a first surface (e.g. top surface) and a second surface (e.g. bottom surface) of the core substrate and a surface of the at least one via, wherein the surface of the at least one via (e.g. “Via first”) is disposed between the first surface (e.g. top surface) and a second surface (e.g. bottom surface) of the core substrate, and the dielectric material comprises an epoxy resin (e.g. “Ajinomoto Build-up Film” (ABF) at page 548; and ABF comprises an epoxy resin as evidenced by the reference Arora below.); 
	(see fig. 3, step 4) forming an opening (e.g. “Via drilling”) through the dielectric material disposed over the surface of the at least one via (e.g. “Via first”), the opening (e.g. “Via drilling”) defined by a surface extending between an exposed first surface (e.g. left side surface) of the dielectric material (ABF) and an exposed second surface (e.g. right side surface) of the dielectric material on opposite sides (e.g. left side and right side) of the core substrate, the dielectric material (ABF) disposed between the surface of the formed opening (e.g. “Via drilling”) and the surface of the at least one via (e.g. “Via first”); and 
	(see fig. 3, step ) depositing a conductive layer (e.g. “Cu metal columns” at page 546) over the surface of the formed opening.  See Shen at pages 544-549, figs. 1-16.

Regarding claim 21:
	Shen teaches the dielectric material is “Ajinomoto Build-up Film” (ABF) at page 548.
	Shen is silent ABF comprises an epoxy resin.
para. [0022], [0058].

	Shen further teaches:
22.  The method of claim 21, wherein the core substrate is a silicon-comprising core substrate (e.g. Si chip” at page 546) having a thickness between about 70 µm and about 150 µm (e.g. 140 µm in fig. 16);

23.  The method of claim 21, wherein the at least one via has a diameter less than about 500 µm (e.g. 70 µm in fig. 5)

24.  The method of claim 21, wherein the opening has a diameter less than about 100 µm (e.g. 70 µm in fig. 5)

	Arora further teaches:
25.  The method of claim 21, wherein the epoxy resin comprises silica particles ranging in size between about 40 nm and about 1.5 µm (e.g. silica particles with diameters from 20 nanometers to 5 micrometers, which overlaps the range recited in the claim) at para. [0022].

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, Obviousness of Ranges


	Shen further teaches:
27.  The method of claim 21, wherein the dielectric material (ABF) has a thickness less than about 50 µm (e.g. 20 µm in fig. 5).

30.  The method of claim 29, wherein the conductive layer comprises copper or tin (e.g. “Cu metal columns” at page 546)

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Shen with the teachings of Arora because “Ajinomoto Build-up Film” (ABF) is an art recognized epoxy-based material with silica particles used to form dielectric build-up layers during semiconductor packaging.  See Arora at para. [0022].  Also see MPEP § 2144.07, Art Recognized Suitability for an Intended Purpose.  It is within the general skill of a worker in the art to select known material on the basis of its suitability for the intended purpose as a matter of obvious design choice.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen in view of Arora, as applied to claim 21 above, in further view of Renna, US Publication No. 2011/0304024 A1.

	Regarding claim 26:
	Shen and Arora teach all the limitations of claim 21 above, but do not expressly teach forming an oxide layer over the core substrate.
para. [0040] – [0043], fig. 3.
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Shen with the teachings of Renna because the oxide layer formed in a multilayer a mask can protect the substrate during via etching.

	Claims 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen in view of Arora, as applied to claim 21 above, in further view of Boyapati et al., US Publication No. 2018/0019197 A1.

	Regarding claim 28:
	Shen and Arora teach all the limitations of claim 21 above, and Shen further teaches using a seed layer for the Cu plating at page 546.
	Shen does not expressly each an adhesion layer such that “the adhesion layer and the seed layer [are] disposed between the conductive layer and the surface of the formed opening”
	
	In an analogous art, Boyapati teaches:	
	(see fig. 3F-3H) wherein depositing the conductive layer (e.g. electroplate copper to fill opening, para. [0064]) over the surface of the formed opening (332) further comprises: 
	depositing an adhesion layer (362) on the dielectric material (322) and a seed layer (272)  on the adhesion layer, the adhesion layer (362) and the seed layer (272) disposed between the conductive layer (e.g. electroplated copper fill in fig. 3H) and the surface (e.g. side surfaces) of the formed opening (322).  See Boyapati at para. [0060] – [0064], also see para. [0018] – [0020].

“A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.”  KSR, 550 U.S., 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”  Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.”, 82 USPQ2d at 1396.  

	It would have been obvious to one of ordinary skill in the art to form “wherein depositing the conductive layer over the surface of the formed opening further comprises: depositing an adhesion layer on the dielectric material and a seed layer on the adhesion layer, the adhesion layer and the seed layer disposed between the conductive layer and the surface of the formed opening” because 
	(i) Shen teaches in a typical TSV making process shown in fig. 1, the seed layer is disposed between the conductive layer and the surface of the formed opening.  That is, modifying Shen’s fig. 3 with the process shown in fig. 1 to fill the opening with a copper fill layer is obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, because Shen teaches the process in fig. 1 is a typical TSV making process.; and
	(ii) Boyapati teaches “The adhesion layer may promote adhesion of subsequent plated metal in the via and metallic traces, such as those formed by a semi-additive process, to metal traces at the bottom of the via holes and/or build-up dielectrics.” and “a current path between the deposited seed layer and an electroplating solution” enables the package substrate  to be “selectively plated”.    See Boyapati at para. [0018], [0020]. 

	Regarding claim 29:
	Boyapati further teaches:
29.  The method of claim 28, wherein the adhesion layer comprises molybdenum and the seed layer comprises copper, para. [0018] – [0020], [0060] – [0064],
para. [0018], [0020]. 

Claims 31-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen in view of Arora and Renna.

Regarding claim 31:
	Shen and Arora teach the limitations as applied to claims 21 and 27 above.
	Arora further teaches ceramic particles such as silica particles at para. [0022].
	Shen does not expressly teach forming an oxide layer over the core substrate.
	Renna teaches this limitation as applied to claim 26 above.

Regarding claim 32:
	Shen and Arora teach the limitations as applied to claim 22 above.

Regarding claim 33:
	Renna further teaches:	
33.  The method of claim 31, wherein the oxide layer comprises a thermal oxide, para. [0041].

Regarding claim 34:
	Shen and Arora teach the limitations as applied to claim 23 above.

Regarding claim 35:
	Shen and Arora teach the limitations as applied to claim 24 above.

Regarding claim 36:
	Shen and Arora teach the limitations as applied to claim 25 above.

	Shen further teaches:
37.  The method of claim 31, wherein the at least one via and the opening are patterned in the core substrate via laser ablation (e.g. “laser drilled TSV” and “laser drilled again” at page 549; also see fig. 12)
	
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Shen with the teachings of Arora because “Ajinomoto Build-up Film” (ABF) is an art recognized epoxy-based material with silica particles used to form dielectric build-up layers during semiconductor packaging.  See Arora at para. [0022].  Also see MPEP § 2144.07, Art Recognized Suitability for an Intended Purpose.  It is within the general skill of a worker in the art to select known material on the basis of its suitability for the intended purpose as a matter of obvious design choice.
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Shen with the teachings of Renna because the oxide layer formed in a multilayer a mask can protect the substrate during via etching.

Claims 38 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen in view of Arora and Renna, as applied to claim 31 above, in further view of Boyapati.

	Regarding claims 38 and 39:
	Shen, Arora and Renna teach all the limitations of claim 31 above, but do not expressly teach the adhesion layer and the seed layer are disposed between the conductive layer and the surface of the formed opening; and the adhesion layer comprises molybdenum and the seed layer comprises copper.
	Boyapati teaches this limitation as applied to claims 28 and 29 above.
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Shen with the teachings of Boyapati because “The adhesion layer may promote adhesion of subsequent plated metal in the via and metallic traces, such as those formed by a semi-additive process, to metal traces at the bottom of the via holes and/or build-up dielectrics.” and “a current path between the deposited seed layer and an electroplating solution” enables the package substrate  to be “selectively plated”.    See Boyapati at para. [0018], [0020]. 

Claims 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen in view of Arora, Renna and Boyapati

Regarding claim 40:
	Shen, Arora, Renna and Boyapati teach the limitations as applied to claims 21, 23-25, 29, 31 and 33 above.
	Renna further teaches the limitation (see fig. 3) the thermal oxide  (24) having a thickness between about 300 nm and about 2 µm (e.g. “a thickness of between approximately a few nanometers (nm) and a few micrometers”).  See Renna at para. [0040].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 
Referring to MPEP § 2144.05, “…the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results over the prior art range.” (See also MPEP  § 716.02 for a discussion of criticality and unexpected results.)

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Shen with the teachings of Arora because “Ajinomoto Build-up Film” (ABF) is an art recognized epoxy-based material with silica particles used to form dielectric build-up layers during semiconductor packaging.  See Arora at para. [0022].  Also see MPEP § 2144.07, Art Recognized Suitability for an Intended Purpose.  It is within the general skill of a worker in the art to select known material on the basis of its suitability for the intended purpose as a matter of obvious design choice.
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Shen with the teachings of Renna because the oxide layer formed in a multilayer a mask can protect the substrate during via etching.
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Shen with the teachings of Boyapati because “The adhesion layer may promote adhesion of subsequent plated metal in the via and metallic traces, such as those formed by a semi-additive process, to metal traces at the bottom of the via holes and/or build-up dielectrics.” and “a current path between the deposited seed layer and an electroplating solution” enables the package substrate  to be “selectively plated”.    See Boyapati at para. [0018], [0020]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
4 January 2022